United States Court of Appeals
                                For the First Circuit

Nos. 12-1264, 12-1463

                                       UNITED STATES,

                                            Appellee,

                                                v.

                                 CARLOS SEVILLA-OYOLA,
                               a/k/a Carlitos Caridad, a/k/a Viejo,

                                      Defendant, Appellant.


                                             Before
                                       Lynch, Chief Judge,
                            Torruella and Thompson, Circuit Judges.


                                        Order of Court
                                   Entered: October 16, 2014


        Appellant Carlos Sevilla-Oyola's petition for panel rehearing is granted. The court's June
3, 2014 opinion is withdrawn, and the June 3, 2014 judgment is vacated. A new opinion is to issue
this day.


                                                     By the Court:
                                                     /s/ Margaret Carter, Clerk




cc: Hon. José Antonio Fusté, Frances de Moran, Clerk, United States District Court for the District
of Puerto Rico, Mr. Cass, Mr. Castro Lang, Ms. Hernandez-Vega, Mr. Klumper, Ms. Meconiates,
Ms. Mizner, Mr. Perez-Sosa, Ms. Rios-Rosario, Mr. Rivera-Giraud & Ms. Sandoval.